IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EVERGREEN MANAGEMENT GROUP               : No. 809 MAL 2015
INC.,                                    :
                                         :
                 Respondent              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
COMMERCIAL SNOW & ICE LLC,               :
                                         :
                 Petitioner              :

                                         : No. 810 MAL 2015
                                         :
WILLIAM SMITH SR. AND EVERGREEN          :
MANAGEMENT GROUP, INC.,                  : Cross Petition for Allowance of Appeal
                  Cross Petitioners      : from the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
BRIAN HEMPHILL AND COMMERCIAL            :
SNOW & ICE, LLC,                         :
                                         :
                 Respondents             :


                                      ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.